MEMORANDUM OPINION
                                           No. 04-10-00543-CR

                                        Antonio De Jesus LOPEZ,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CR-4887W
                             Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:           Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: October 6, 2010

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right

of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

           Appellant’s counsel has filed written notice with this court that counsel has reviewed the

record and “can find no right of appeal for Appellant.” We construe this notice as an indication
                                                                                    04-10-00543-CR


that appellant will not seek to file an amended trial court certification showing that he has the

right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174,

177 (Tex. App.—San Antonio 2003, no pet.). In light of the record presented, we agree with

appellant’s counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this

appeal is dismissed.



                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-